

113 HRES 427 IH: Expressing support for designation of May 29, 2014, as a national day of remembrance honoring the late President John Fitzgerald Kennedy, the 35th President of the United States.
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 427IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Larson of Connecticut (for himself, Mr. Kennedy, Mr. Courtney, Ms. DeLauro, Mr. Himes, Ms. Esty, Mr. Neal, Mr. McGovern, Ms. Tsongas, Mr. Tierney, Mr. Capuano, Mr. Lynch, Mr. Keating, Ms. Pingree of Maine, Mr. Michaud, Ms. Shea-Porter, Ms. Kuster, Mr. Cicilline, Mr. Langevin, Mr. Welch, Mr. Nolan, Mr. Moran, Mr. Connolly, Mr. Pascrell, Ms. Eshoo, Mr. Ryan of Ohio, and Mr. King of New York) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for designation of May 29, 2014, as a national day of remembrance honoring the late President John Fitzgerald Kennedy, the 35th President of the United States.Whereas President Kennedy was born on May 29, 1917, in Brookline, Massachusetts;Whereas he served his country honorably in World War II, in the Navy, narrowly escaping death in 1943 when his PT boat was sunk by a destroyer;Whereas he bravely led survivors to safety, despite his own grave injuries and was awarded the Navy and Marine Corps Medal, as well as a Purple Heart, for his leadership and courage;Whereas he heeded the call to public service and was elected to serve Massachusetts’ 11th Congressional District in 1946, and served three terms in the U.S. House of Representatives;Whereas then-Congressman Kennedy would promote the interests of his working class district by serving on the distinguished Committees on Education, the District of Columbia, and the Joint Committee on Labor-Management Relations, and as a House Member, introducing legislation to support primary and secondary education, strengthening employment protections, and protecting housing rights for returning veterans;Whereas he was then elected to serve in the U.S. Senate in 1952 and served two terms, representing the great Commonwealth of Massachusetts;Whereas then-Senator Kennedy served on the Committees for Labor and Public Welfare, Government Operations, Foreign Relations, and the Joint Economic Committee;Whereas he authored Profiles in Courage to tell the stories of political leaders who defied public opinion in order to vote their conscience and was awarded the Pulitzer Prize for biography in 1957;Whereas he was then elected President of the United States in 1960, being the youngest person elected to our Nation’s highest office;Whereas he led the way for Catholic-Americans to achieve the highest office in the land as the first Catholic President of the United States;Whereas in his inaugural address, he challenged the Nation and its citizens to, Ask not what your country can do for you—ask what you can do for your country, and asked the nations of the world to come together to fight the common enemies of man: tyranny, poverty, disease, and war itself;Whereas the President understood the importance of service to others, and that the strength of the United States rests not in its military prowess, but in its generosity to our neighbors across the globe, he sent young Americans out to serve the world in the first generation of Peace Corps volunteers;Whereas the President sought to make good on the 100-year-old promise of the Civil War by finally bringing true equality to all Americans through a Civil Rights Act;Whereas the President strove to make the United States of America the most technologically advanced country on Earth, and in doing so inspired an entire generation of young people to reach for the stars, by putting us on the path to sending a man to the moon;Whereas we also honor the Kennedy family for their commitment to the Nation and the generations they inspired to also enter into public service; andWhereas May 29, 2014, would be an appropriate date for a national day of remembrance in honor of John Fitzgerald Kennedy: Now, therefore, be itThat the House of Representatives supports the designation of a national day of remembrance in honor of John Fitzgerald Kennedy.